Judgments, Supreme Court, New York County (Lewis Bart Stone, J.), rendered June 17, 2010, convicting defendant, upon his pleas of guilty, of rape in the second degree and bail jumping in the second degree, and sentencing him, as a second felony offender, to concurrent terms of five years and 2 to 4 years, respectively, to be served consecutively to a nine month sentence imposed on a prior conviction, unanimously modified, on the law, to run the sentences imposed herein concurrently with the sentence imposed on the prior conviction, and otherwise affirmed.
As the People concede, the sentences were required to run concurrently with the definite sentence imposed on defendant’s conviction in a prior case because of the merger provisions of Penal Law § 70.35.
Although the record does not establish a valid waiver of the right to appeal, we perceive no basis for reducing the sentence any further. Concur — Tom, J.P., Sweeny, Saxe, Freedman and Clark, JJ.